Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2015

                                      No. 04-15-00577-CV

                           IN THE INTEREST OF A.E.M., a Child,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01616
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was filed late without a motion for extension of time to file
the notice. See TEX. R. APP. P. 26.1, 26.3. On September 24, 2015, we ordered Appellant to file
a written response presenting a reasonable explanation for the late notice of appeal. See TEX. R.
APP. P. 26.3, 10.5(b)(1)(C); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        On October 12, 2015, Appellant filed a written response explaining the late notice of
appeal; our September 24, 2015 order is satisfied. See Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (noting a “reasonable explanation” comprises all but “deliberate or
intentional noncompliance”).
     We reinstate the appellate timetable. The court reporter’s record is due within SEVEN
DAYS of the date of this order.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court